COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SA'AD EL-AMIN
                                                MEMORANDUM OPINION *
v.   Record No. 1583-96-2                           PER CURIAM
                                                  JUNE 10, 1997
CAROLYN GAUTIER-ADAMS


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      James B. Wilkinson, Judge

           (Sa'ad El-Amin, pro se, on brief).
           No brief for appellee.



     Sa'ad El-Amin (father) appeals the decision of the circuit

court calculating the amount of child support due to Carolyn

Gautier-Adams (mother) and deciding other issues.     Father

contends that the trial court (1) abused its discretion by not

recalculating support as of September 10, 1992, the date father

filed his original petition to reduce child support; (2) violated

his right to due process by finding him in contempt in the

absence of service of a rule to show cause; (3) erred in holding

him in contempt for his failure to pay mother the amount awarded

as equitable distribution; and (4) abused its discretion by

vacating, then reinstating, its August 18, 1995 order.      Upon

reviewing the record and father's opening brief, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.    Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                            Child Support

     Under Code § 20-108, the trial court may modify child

support "with respect to any period during which there is a

pending petition for modification, but only from the date that

notice of such petition has been given . . . ."    Contrary to

father's contention, the court is not required to retroactively

modify child support to the date notice of the petition was

given.   "Whether to make modification of a support order

effective during a period when a petition is pending is entirely

within the discretion of the trial court."    O'Brien v. Rose, 14
Va. App. 960, 965, 420 S.E.2d 246, 249 (1992).    We find no abuse

of discretion in the court's decision to modify child support as

of April 30, 1993 rather than September 10, 1992.

                             Due Process

     The record reflects that mother served several notices on

father, which were accompanied by Petitions for Rule to Show

Cause, raising the issues that were addressed at the May 28, 1996

hearing.   We find that the notices sufficiently detailed the

allegations which formed the basis of the contempt finding

against father.    Moreover, the transcript clearly reflects

father's understanding of the issues raised before the court.
See Steinberg v. Steinberg, 21 Va. App. 42, 46-47, 461 S.E.2d
421, 423 (1995).   Therefore, we find no deprivation of father's

rights to due process.




                                  2
                        Equitable Distribution

     Under Code § 18.2-456, a court may find a party in contempt

of court for "[d]isobedience or resistance . . . to any lawful

process, judgment, decree or order of the court."      "The power to

punish for contempt is inherent in, and as ancient as, courts

themselves.    It is essential to the proper administration of the

law, to enable courts to enforce their orders, judgments and

decrees."     Carter v. Commonwealth, 2 Va. App. 392, 395, 345
S.E.2d 5, 7 (1986).
     The transcript of the May 28, 1996 hearing and the order

entered pursuant to that hearing demonstrate that the court found

father in contempt on several grounds, including his failure to

pay spousal and child support.    In its order, the court found

that he failed to provide mother with title to a car as

previously ordered, failed to pay the equitable distribution

award on which he owed $224,532.37, and failed to pay spousal and

child support in the total amount of $82,820.51.

     On appeal, father argues that the court could not find him

in contempt on the outstanding equitable distribution award

because that was a money judgment.      The record demonstrates that

the court's finding of contempt was grounded on more than the

equitable distribution award.    Unquestionably, the court had

authority to find father guilty of criminal contempt for

nonpayment of support and failing to comply with the other

previously entered court orders.       See, e.g., Steinberg, 21 Va.
3
App. at 46-47, 461 S.E.2d at 423.      Therefore, father has not

demonstrated reversible error.

                             Vacated Order

        Husband contends that the trial court abused its discretion

by initially vacating, then reinstating, its order of August 18,

1995.    When the court entered its order dated October 13, 1995,

that order provided that "[t]he Court hereby vacates its order of

August 18, 1995 entered herein, and it shall be held in the

balance, said order to be reinstated in the event that the

agreement is terminated."    The evidence presented at the May 28,

1996 hearing established that father had failed to honor the

terms of the agreement.    The court therefore reinstated the

original order of August 18, 1995.     We find no abuse of

discretion in the court's reinstatement of the order which was

conditioned on the parties' implementation of their agreement.
        Accordingly, the decision of the circuit court is summarily

affirmed.
                                                      Affirmed.




                                   4